DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of the following species:
I. Such polymers as polyvinyl alcohol;
IL. Such plasticizer as glycerol;
III. Such filamentous fungus and fungal biomass as Hericiaceae;
IV. Such thermal dopant as aluminum oxide
 in the reply filed on 1/31/2022 is acknowledged.
Claims 15, 17 and 18 are withdrawn from consideration, since they contain only non-elected fungus species. 
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 10-14, 16 and 19-26 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 15, 17-18, 20, 24, 36 and 63 of copending Application No. 16904520 in view of Kozubal et al (US 20190040352).

Application No. 16904520 claims the following:
1. A method for preparing a durable sheet material comprising fungal biomass, comprising: (a) causing a solution to infiltrate an inactivated fungal biomass, the solution comprising a solvent and a component selected from the group consisting of a polymer, a crosslinker, and combinations and mixtures thereof, and (b) curing the biomass to remove solvent from the biomass and form the durable sheet material.

5.  The solution comprises such polymer as polyvinyl alcohol in an amount of no more than about 25 wt.% of the durable sheet material.
Note that Application No. 16904520 claims 25 % wt. of polymer, meeting the limitation of claim 1, which recites 25%-75% wt. range.
17. The solution comprises a crosslinker selected from the group consisting of citric acid, tannic acid, suberic acid, adipic acid, succinic acid, extracted vegetable tannins, glyoxal, and combinations thereof. 
20. The fungal biomass comprises such filamentous fungus as Hericiaceae.
24. The solution further comprises at least one of a pigment, a solubilizer, and a pH adjusting agent.
28. The composition comprises at least one of (i) adding a thermal dopant to the inactivated fungal biomass and (ii) adding a thermal dopant to the durable sheet material after step (b).
63. The composition comprises such plasticizer as glycerol.
Thus corresponding limitations of claims 1-3, 5, 12-14 and 21-23 are met.

Regarding claim 24, the position is taken that since Application No. 16904520 and instant Application claim essentially the same composition, both of them expected to have protein crosslinked with isopeptide bonds. 

Therefore, it would have been obvious to a person of ordinary skills in the art to expect the same protein crosslinked with isopeptide bonds in both Application No. 16904520 and instant Application, since their compositions have essentially the same structure. 

Application No. 16904520 fails to teach a cohesive fungal biomass.



SSSF resulted in filamentous fungi biomats that were physically separate and distinct from the beet pulp substrate, allowing direct and straightforward harvesting of the biomat. Further, the resulting in  a cohesive filamentous fungi biomats were dense, essentially pure and comprised of long aligned filaments (see 0217).

Therefore, it would have been obvious to a person of ordinary skills in the art to use SSSF method, resulting in which produces a dense, essentially pure, long aligned filaments for producing a durable sheets.

Regarding claim 26, Kozubal teaches C:N ratio of at least 10:1 (see 0083).


 
This is a provisional nonstatutory double patenting rejection.

Allowable Subject Matter
3.   Claims 4 and 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art is represented by references above. 
Both  Application No. 16904520 and Kozubal et al (US 20190040352) do not teach alumina and agitation step for 4-25 hours.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765